         Case 1:18-cr-00601-PGG Document 363 Filed 10/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -
                                                                     ORDER
DAVID CARDONA-CARDONA,
                                                                  18 Cr. 601 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the status conference currently scheduled for October

28, 2020, is adjourned to December 14, 2020 at 12:00 p.m. by telephone.

               Upon the application of Donna Newman, counsel for Defendant Cardona-

Cardona, and of the United States of America, by and through Assistant United States Attorney

Matthew Hellman, it is further ORDERED that the time from October 28, 2020 through

December 14, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D), in the

interests of justice. The ends of justice served by the granting of this continuance outweigh the

best interests of the public and the Defendant in a speedy trial, because the continuance will

permit the parties to complete their discussions regarding a possible pretrial disposition.

               With respect to the December 14, 2020 conference, the parties are directed to dial

888-363-4749 to participate, and to enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. No later than December 10, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
        Case 1:18-cr-00601-PGG Document 363 Filed 10/26/20 Page 2 of 2



using to dial into the conference so that the Court knows which phone numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       October 26, 2020
